Mr. Justice Fairchild delivered the opinion of the court. The sheriff of Clark county presented to the County Court for allowance an account of sixty dollars, for so much expended by him for fuel, paper, blanks and candles for the use of the sheriff’s office, and which the sheriff had furnished for the benefit of the county. The county court was satisfied that the amount had been expended, but on the ground that there was no law authorizing it, declined to make the allowance. The sheriff appealed to the circuit court. The circuit court reversed the judgment of the county court, because it refused to make any allowance, and remanded the case for the county court to make a reasonable allowance, and the county appealed. After the circuit court had reversed the judgment of the 90unty court, it'should have set the case for trial anew in the circuit court. Carnall vs. Crawford Co., 6 Eng. 622. But the law being silent upon the subject of the demand, we do not think the circuit court had the right to review and reverse the action of the county court. We are satisfied that the county court had the authority, if they had chosen to exercise it, in their general oversight of the interests of the counfy, to have made the allowance, if they had been persuaded it was right to do so, but their discretion was not the proper subject of interference from the circuit court. Let the judgment of the circuit court be reversed, with instructions to affirm the judgment of the county court.